[Cite as In re T.J., 2022-Ohio-1946.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE T.J., ET AL.                            :
                                              :             No. 111154
Minor Children                                :
                                              :
[Appeal by J.W., Mother]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 9, 2022


           Civil Appeal from the Cuyahoga County Court of Common Pleas
                                  Juvenile Division
         Case Nos. AD17915685, AD17915686, AD17915688, and AD17915689


                                        Appearances:

                 Valore & Gordillo LLP and Matthew O. Williams, for
                 appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant J.W. (“Mother”) appeals the decision of the Cuyahoga County

Juvenile Court terminating her parental rights and awarding custody of her minor

children to the Cuyahoga County Department of Children and Family Services

(“CCDCFS” or “agency”). After a thorough review of the law and applicable facts, we

affirm the judgment of the juvenile court.
                       I. Factual and Procedural History

             The four children involved in this matter, T.W., I.W., Mac.J., and T.J.,1

had been removed from their home and placed in predispositional temporary

custody in October 2017. CCDCFS first became involved in this matter due to issues

with Mother’s failure to provide appropriate supervision and recurring issues with

leaving the children with appropriate caregivers, which led to T.W.’s repeated rape

by appellee M.J., who is the father of Mac.J. and T.J. M.J. is incarcerated for rape

and gross sexual imposition of T.W. and is not due to be released until 2029.

             T.W.’s father is O.P., who has had little contact with the agency or T.W.

and is not a party to this appeal. The father of I.W. is A.B. At the time of the hearing,

A.B. was also incarcerated for sexual battery and abduction; he is due to be released

in September 2022. M.J. and A.B. participated in the proceedings below but are not

parties to the instant appeal.

             The children were adjudicated abused and neglected and committed to

temporary custody in February 2018, which was extended twice. In January 2020,

they were reunified with Mother with ordered protective supervision. T.W. was

again placed in interim agency custody in April 2020, and I.W., Mac.J., and T.J.,

were placed in interim custody in June 2020.            All four children were again

committed to the temporary custody of CCDCFS in November 2020.




      1There are seven children total in the home; however, the agency only sought
permanent custody of four. Legal custody was sought for the other three, which was
handled in a separate matter and is not before us in this appeal.
             The most recent removal was the result of physical altercations between

Mother and T.W., along with concerns about the appropriateness of the home,

individuals coming in and out of the home, Mother’s decision-making skills, and

Mother’s ability to meet the children’s basic and safety needs.

             When the children had been reunified with Mother in January 2020,

the court had ordered protective supervision by CCDCFS. The agency intended to

continue to offer services and work with the family with the goal of reunification, but

Mother failed to demonstrate benefit from those services and the children were

again removed.

            The agency moved for temporary custody and later moved for

permanent custody. The trial court held a hearing on the motion for permanent

custody, wherein the state presented the testimony of Tonya Lily, who worked for

Specialized Alternatives for Family and Youth (“SAFY”), which is a foster care

agency.

             Ms. Lilly became involved with Mother and the four children at the time

of the reunification in January 2020. She worked to help them adjust to being home

with Mother and assisted Mother in getting appointments for the children’s medical,

psychological, and specialized services.

             In addition, Ms. Lilly assisted Mother in achieving structure in the

home and teaching her communication, age-appropriate consequences for the

children, and ensuring that the children’s basic needs were met.
              Ms. Lilly testified that things went well with Mother and the children

for the first couple of months and then began to deteriorate. The children were

missing school, Mother was missing appointments, and men were coming in and

out of the home. Mother also began not responding to Ms. Lilly’s phone calls.

             Ms. Lilly stated that the services provided to Mother during this time

were unsuccessful. Ms. Lilly was concerned about different men being in the home

because T.W. had been sexually abused, and one of the other children was acting out

sexually. Ms. Lilly learned that Mother was leaving the children with various men

and had discussed with her certain sleeping arrangements that were necessary for

the children’s safety. Specifically, Mother was supposed to sleep downstairs to

protect the children from sexually acting out on each other but had not been doing

so.

             Ms. Lilly also testified that Mother had poor decision-making skills

because the men she chose to associate with were abusive or sex offenders. She also

allowed her sister in the house when she had previously told Ms. Lilly that she was

not in contact with her sister because she was a drug user.

             Tiffany Mahoney, the case worker assigned to the matter, testified at

the hearing, and stated that the case plan for Mother included services for domestic

violence, parenting, mental health, and substance abuse. At the time of the hearing,

Mother had completed a domestic violence program through Journey for Safety and

Healing. She had been referred for domestic violence services due to two on-and-

off relationships she was in prior to the children being removed for the second time
and during the time of removal. One of the men was also a registered sex offender.

When Ms. Mahoney discussed the domestic violence concerns, Mother

acknowledged them but stated that she was no longer in a relationship with either

man; however, the agency had received information that they were still in Mother’s

life.

              Ms. Mahoney testified as to T.W.’s removal in April 2020.           She

testified that there had been physical altercations between T.W. and Mother, and

there were concerns for the safety of the other children. Thereafter, there were

concerns regarding Mother’s decision making, her choice of individuals in the home,

and her ability to continue to meet the basic and safety needs of the children.

              The agency’s emergency custody of T.W. was based upon several

physical altercations between Mother and T.W. Ms. Mahoney testified that Mother

was feeling as though she could not maintain T.W. at that time. At the time of the

hearing, T.W. had been placed in a female group home and was receiving individual

and group counseling services. The counseling was recommended because of sexual

abuse that T.W. had suffered at the hands of M.J. While in the group home, T.W.

was having phone contact with Mother along with face-to-face visits.

              The agency had received information that one of the men Mother had

a relationship with had assisted her in aiding T.W. to go AWOL from her placement.

They also had received photos from the other man depicting himself, Mother, and

T.W. in New York during the time T.W. was AWOL.
             T.W. had first gone AWOL in January 2021 and was gone until

February 2021. She had been picked up by the Willoughby Police Department after

Mother had been pulled over for a routine traffic stop. The police contacted the

agency, and Ms. Mahoney picked T.W. up from the police department.

             Several weeks later, T.W. went AWOL again. The agency was able to

monitor her social media and noted that several of the photographs appeared to be

taken in Mother’s home.

             In an effort to locate T.W., the agency made a missing person’s report,

contacted the National Center for Exploited and Missing Children, and made several

unannounced visits to Mother’s home. The agency inquired with Mother and

attempted to reach T.W. through social media but was unsuccessful.

             In July 2021, Mother reported dropping T.W. off at a shopping center

in the Akron-Canton area where T.W. had planned to meet her boyfriend. Mother

did not bring T.W. to the agency because she did not believe that T.W. would have

let her.

             Ms. Mahoney testified that the evening prior to the hearing, she had

received a phone call from Mother that she had T.W. and brought her to the agency.

T.W. was then placed in a foster home. Ms. Mahoney acknowledged that this

instance reflected good judgment on Mother’s part.

             Ms. Mahoney also testified as to Mother’s case plan. Ms. Mahoney

stated that while Mother had completed the domestic violence services, she did not
believe that Mother had demonstrated sufficient benefit from the courses because

the men in question continued to be active in her life.

              Mother received mental health services through Frontline.          Ms.

Mahoney stated that Mother was mostly compliant with the Frontline services but

that there were ongoing concerns with Mother’s mental health, including her

decision making and judgment regarding relationships and the children.

              Mother was also referred for an alcohol and drug assessment and

outpatient services through Catholic Charities, which she successfully completed.

Mother’s last screen before the hearing was in July 2021 and was negative.

              Finally, Mother was referred to Supportive Services for a parenting

coach and completed the Ohio Guidestone parenting program. Mother was asked

to engage in Family Counseling Services with T.W., but could not because T.W. was

AWOL.

              Mother had weekly two-hour supervised visits with the children that

took place at Ohio Guidestone with the parenting coach or in the community. Ms.

Mahoney testified that Mother had missed a number of visits and when she was

attending visits, they were chaotic and overwhelming at times for Mother. During

the visits, the children were happy and excited to see their mother.

              Ms. Mahoney testified that Mother had engaged with her up until July

2021 but then there was a slow decrease in her engagement. Mother had not

attended a supervised visit with the children in the two months prior to the hearing,
although the agency had learned that Mother had attended one of the children’s

football games and saw two of the children at the location where they swim.

              Ms. Mahoney then discussed the placement of the children. T.J. and

Mac.J. were in a foster home together. They had been in that placement since their

initial removal. Ms. Mahoney testified that they are both doing well in the home,

there were no concerns for their safety, and that their basic and special needs were

being met. The children appeared happy and comfortable in the home.

              When asked about special needs of T.J. and Mac.J., Ms. Mahoney

testified that T.J. and Mac.J. both have IEPs at school, through which they receive

speech and physical therapy services.       The girls also receive counseling and

psychiatry services, and Mac.J. receives physiatry services.

              Ms. Mahoney testified that I.W. has been in a foster placement since

June 2020 and is doing very well. She noted that there have been a couple of fights

or incidents between him and another youth in the home, but that overall he seems

comfortable in his placement. I.W. also receives counseling services as well as

psychiatry services for his prescribed medication.

              Ms. Mahoney was asked about the agency’s position with regard to

custody. She stated that the agency has ongoing concerns relating to Mother’s lack

of appropriate judgment and decision making for her own well-being and that of the

children. She acknowledged that Mother has engaged in and completed services,

but stated that she has failed to truly benefit from the services and continues to act

in the same pattern.
              Ms. Mahoney acknowledged that the children have a bond with their

mother, but characterized it as a “parent-friend” bond rather than a “parent-child”

bond. With regard to Mother’s home, Ms. Mahoney testified that she had visited it

and found it to be appropriate for the children.

              The GAL noted in his written report that Mother had missed many

visits with the children during the prior three months and that she had been

uncooperative with the agency and had major mental health issues. The GAL

testified that he had met and spoke with each of the children. He was concerned by

some of T.J.’s disclosures regarding sexualized behavior involving siblings and

hearing Mother having loud sexual relations with her boyfriend.

              With regard to the children’s wishes, the GAL stated that I.W. had

expressed a desire to return to Mother and that T.W. had not really stated, but that

the GAL had a sense that she also wanted to return to Mother. The GAL stated that

T.J. and Mac.J. were too young to express their wishes.

              The GAL recommended permanent custody to the agency for each of

the four children.

              Following the hearing, the court granted the motion for permanent

custody to CCDCFS and terminated Mother’s parental rights. The trial court made

the following findings:

      (6) Given the aforementioned custodial history of the children, as of the
      filing date of March 10, 2021 for the Motion to Modify Temporary
      Custody to Permanent Custody, the children are considered to have
      been in the temporary custody of CCDCFS for at least twelve of the
previous twenty-two months in satisfaction of the condition listed at
R.C. 2151.414(B)(1)(d).

(7) The evidence before the Court establishes by clear and convincing
evidence that, notwithstanding reasonable case planning and diligent
efforts by the agency to assist the parents to remedy the problems that
initially caused the children to be placed outside the home, the parents
have failed to continuously and repeatedly to substantially remedy the
conditions causing the children to be placed outside the mother’s
home. Despite the completion of some case plan services, Mother has
failed to demonstrate sufficient benefit from services to warrant
consideration of reunifying the children with her at the time of trial.

(8) CCDCFS presented testimonial evidence to establish that despite
mother’s participation in case plan services over the years that she was
involved with CCDCFS, mother has failed to demonstrate sufficient
benefit from those services, some of which had been repeatedly
referred. The children have previously been in custody of CCDCFS due
to some similar issues as those which caused their removal from
mother’s home in the present matter. The children were previously in
CCDCFS custody from October of 2017 through January of 2020, at
which time they were reunified with Mother with Protective
Supervision to CCDCFS. Just five months after reunification was
ordered on January 6, 2020, the children were again removed from
mother’s care in April 2020 (T.W.) and June of 2020 (T.J., Mac.J., and
I.W.).

(9) Mother has demonstrated continuing judgment issues which reflect
poorly on her decision-making and parenting ability and which
demonstrate her inability to provide appropriate care for the children.
Testimony established that mother has continued to involve herself
with individuals who pose a risk to the children. Notwithstanding her
prior relationship with [M.J.] (who is in prison for the rape of child
T.W.) and father [A.B.] (who is in prison for a sexual offense), each of
whom is classified as a sexual offender. (See CCDCFS Trial Exhibits #1
and #3), mother has been involved with two additional abusive men
who were in the home with her children during their brief reunification.
One of these men [D.S.], who is also classified as a sex offender (see
CCDCFS Trial Exhibit #10), has a significant criminal history including
a sexual offense against a minor, as well as an offense of violence
against this mother (who was identified in both the indictment and the
resulting court entry as a “family or household member”) for which he
was convicted in September of 2020. See CCDCFS Trial Exhibits #5-
10. When asked by her agency worker about her continued association
with such men, mother’s response was “no comment.” Additionally, the
child T.W. went AWOL from the agency’s custody in early 2021 and was
returned to CCDCFS after she was found in a car with mother during a
traffic stop. T.W. again went AWOL in February 2021 in February 2021
and remained AWOL until the evening before trial on October 26, 2021.
During this extended AWOL period, T.W. frequented mother’s home
as evidenced by her social media posts in mother’s home, traveled out-
of-state with mother, and on one occasion was driven to Akron and
dropped off in a parking lot so that T.W. could visit her boyfriend there.
At no time during the extended AWOL period until the night before
trial did mother ever take any steps to return T.W. to CCDCFS, who was
the child’s lawful legal custodian during this time.

(10) The fathers of the children have had little or no involvement with
the children or with CCDCFS since the children’s removal from the
home.

***

(16) The evidence before the Court establishes by clear and convincing
evidence that the children’s mother and fathers have each
demonstrated a lack of commitment toward the child[ren] by failing to
regularly support, visit, or communicate with their children when able
to do so, or by other actions showing an unwillingness to provide an
adequate permanent home for the children. Testimony at trial on
October 26, 2021 established that mother last visited the children on
August 24, 2021 and that despite having weekly visitation scheduled,
mother has not appeared for a scheduled visit with her children for
eight consecutive weeks (since August 24, 2021) which is a period of
two full months. With regard to the children’s fathers, fathers have had
little or no contact with their children during the course of the
proceedings since the children’s initial removal. The children’s mother
has also demonstrated a lack of commitment to the children by her
other actions showing an unwillingness to provide an adequate
permanent home for the children, to wit: her continued involvement
with unsafe sex offenders, who pose a risk to the children if
reunification were to occur.

(17) Because of the parents’ failure to remedy the conditions causing
removal, lack of commitment, abandonment, and other relevant
factors as noted above, the children cannot be placed with either parent
within a reasonable time or should not be placed with either parent as
contemplated by R.C. 2151.414(E).
      (18) As of the time of trial, no relative or other interested person has
      filed, or has been identified in, a motion for legal custody of the
      children, nor has anyone appeared at trial to express an interest in
      serving as a legal custodian to any of these children.

      (19) The child T.W. has been AWOL from her agency placement for
      much of the year prior to trial, returning to agency care just the evening
      prior to the day of trial; the child I.W. has had a difficult time adjusting
      to placement but has settled down and has become comfortable in his
      current placement; the children T.J. and Mac.J. are strongly bonded
      with their current placement caregiver family; Visits with mother were
      initially chaotic and overwhelming for mother but have become calmer
      once a parenting coach assisted mother in establishing a routine; the
      children have not had contact with their fathers for an extended period
      of time.

      (20) The children’s continued residence in or return to [t]he mother’s
      home would be contrary to the children’s best interest and welfare.

      (21) CCDCFS has made reasonable efforts to prevent removal and/or
      to facilitate reunification of the children and to finalize the permanency
      plan for the children, including referral for services relating to
      substance abuse, domestic violence, anger management and parenting
      education, and mental health services.

              The court found that the allegations of the motion had been proven by

clear and convincing evidence and that permanent custody was in the best interest

of the children. The court further found:

      Upon considering the interaction and interrelationship of the
      child[ren] with the child[ren]’s parents, siblings, relatives, and foster
      parents; the wishes of the child[ren]; the custodial history of the
      child[ren], including whether the child[ren] [have] been in temporary
      custody of a public children’s services agency or private child placing
      agency under one or more separate orders of disposition for twelve or
      more months of a consecutive twenty-two month period; the
      child[ren]’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody; and, the report of the Guardian ad Litem, the
      Court finds by clear and convincing evidence that a grant of permanent
      custody is in the best interests of the child[ren] and that child[ren]
      cannot be placed with one of the child[ren]’s parents within a
      reasonable time or should not be placed with either parent.

      ***

      Following the placement of the child[ren] outside the child[ren]’s home
      and notwithstanding reasonable case planning and diligent efforts by
      the agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parent has failed
      continuously and repeatedly to substantially remedy the conditions
      causing the child[ren] to be placed outside the child[ren]’s home.

      The parent has demonstrated a lack of commitment toward the
      child[ren] by failing to regularly support, visit, or communicate with
      the child[ren] when able to do so, or by other actions showing an
      unwillingness to provide an adequate permanent home for the
      child[ren].

              Mother then filed the instant appeal, raising one assignment of error

for our review:

      1. The trial court’s award of permanent custody and termination of
      appellant’s parental rights is against the manifest weight of the
      evidence.

                              II. Law and Analysis

              Mother argues that the trial court’s decision to grant permanent

custody of the children to the agency was against the manifest weight of the evidence

and asserts that she had worked her case plan and was in position to care for her

children.

              The right to raise one’s own child is “‘an essential and basic civil

right.’” In re N.B., 8th Dist. Cuyahoga No. 101390, 2015-Ohio-314, ¶ 67, quoting In

re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680 (1997); see also In re Murray, 52

Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Santosky v. Kramer, 455 U.S.
745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982) (a parent has a “‘fundamental liberty

interest’ in the care, custody, and management” of his or her child). However, this

right is not absolute. It is “‘always subject to the ultimate welfare of the child, which

is the polestar or controlling principle to be observed.’” In re L.D., 2017-Ohio-1037,

86 N.E.3d 1012, ¶ 29 (8th Dist.), quoting In re Cunningham, 59 Ohio St.2d 100, 106,

391 N.E.2d 1034 (1979).

              Because termination of parental rights is “‘the family law equivalent of

the death penalty in a criminal case,’” In re J.B., 8th Dist. Cuyahoga No. 98546,

2013-Ohio-1704, ¶ 66, quoting In re Hoffman, 97 Ohio St.3d 92, 2002-Ohio-5368,

776 N.E.2d 485, ¶ 14, it is “an alternative of last resort.” In re Gill, 8th Dist.

Cuyahoga No. 79640, 2002-Ohio-3242, ¶ 21. It is, however, “sanctioned when

necessary for the welfare of a child.” In re M.S., 8th Dist. Cuyahoga Nos. 101693 and

101694, 2015-Ohio-1028, ¶ 7, citing In re Wise, 96 Ohio App.3d 619, 624, 645

N.E.2d 812 (9th Dist.1994). “‘All children have the right, if possible, to parenting

from either natural or adoptive parents which provides support, care, discipline,

protection and motivation.’” In re J.B. at ¶ 66, quoting In re Hitchcock, 120 Ohio

App.3d 88, 102, 696 N.E.2d 1090 (8th Dist.1996). Where parental rights are

terminated, the goal is to create “a more stable life for the dependent children” and

to “facilitate adoption to foster permanency for children.” In re N.B. at ¶ 67, citing

In re Howard, 5th Dist. Tuscarawas No. 85 A10-077, 1986 Ohio App. LEXIS 7860,

5 (Aug. 1, 1986).
              A juvenile court’s decision to grant permanent custody will not be

reversed as being against the manifest weight of the evidence when the record

contains competent, credible evidence by which it could have found that the

essential statutory elements for an award of permanent custody have been

established. In re B.P., 8th Dist. Cuyahoga Nos. 107732 and 107735, 2019-Ohio-

2919. Before a juvenile court can terminate parental rights and grant permanent

custody of a child to CCDCFS, it must satisfy the two-prong test set forth in R.C.

2151.414. First, the juvenile court must find by clear and convincing evidence that

one of the following conditions set forth in R.C. 2151.414(B)(1)(a) through (e) exists:

      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period, or has not been in the
      temporary custody of one or more public children services agencies or
      private child placing agencies for twelve or more months of a
      consecutive twenty-two-month period if, as described in division (D)(1)
      of section 2151.413 of the Revised Code, the child was previously in the
      temporary custody of an equivalent agency in another state, and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.

      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child who
      are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more public
      children services agencies or private child placing agencies for twelve
      or more months of a consecutive twenty-two-month period, or the child
      has been in the temporary custody of one or more public children
      services agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period and, as described in
      division (D)(1) of section 2151.413 of the Revised Code, the child was
      previously in the temporary custody of an equivalent agency in another
      state.

      (e) The child or another child in the custody of the parent or parents
      from whose custody the child has been removed has been adjudicated
      an abused, neglected, or dependent child on three separate occasions
      by any court in this state or another state.

              In this case, CCDCFS moved for permanent custody under R.C.

2151.414(B)(1)(d), which provides that the child had been in agency custody for 12

or more months of a consecutive 22-month period. The trial court determined that

this condition was satisfied, and Mother does not argue otherwise. Consequently,

we need only to determine if permanent custody was in the best interest of children.

              Once the first prong is met, the juvenile court must find by clear and

convincing evidence that granting permanent custody to the agency is in the best

interest of the child. R.C. 2151.414(B)(1). “Clear and convincing evidence” is that

measure or degree of proof that “produce[s] in the mind of the trier of fact a firm

belief or conviction as to the facts sought to be established.” Cross v. Ledford, 161

Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus; In re M.S., 8th

Dist. Cuyahoga Nos. 101693 and 101694, 2015-Ohio-1028, at ¶ 8. A juvenile court’s

decision to grant permanent custody will not be reversed as being against the

manifest weight of the evidence “if the record contains some competent, credible

evidence from which the court could have found that the essential statutory

elements for permanent custody had been established by clear and convincing

evidence.” In re A.P., 8th Dist. Cuyahoga No. 104130, 2016-Ohio-5849, ¶ 16.
              We review a juvenile court’s determination of a child’s best interest

under R.C. 2151.414(D) for abuse of discretion. In re D.A., 8th Dist. Cuyahoga No.

95188, 2010-Ohio-5618, ¶ 47. An abuse of discretion implies that the court’s

decision was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

              In determining the best interest of a child at a hearing held pursuant

to R.C. 2151.414(A)(1), the juvenile court must consider all relevant factors,

including, but not limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home
      providers, and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the
      child;

      (c) The custodial history of the child, including whether the child has
      been in the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months of
      a consecutive twenty-two-month period * * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.

R.C. 2151.414(D)(1).

              A juvenile court is required to consider each relevant factor under R.C.

2151.414(D)(1) in making a determination regarding permanent custody, but

“[t]here is not one element that is given greater weight than the others pursuant to
the statute.” In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532,

¶ 56. This court has previously stated that only one of these enumerated factors

needs to be resolved in favor of the award of permanent custody. In re Moore, 8th

Dist. Cuyahoga No. 76942, 2000 Ohio App. LEXIS 3958 (Aug. 31, 2000), citing In

re Shaeffer Children, 85 Ohio App.3d 683, 621 N.E.2d 426 (3d Dist.1993). Further,

the Supreme Court of Ohio has clarified that “R.C. 2151.414(D)(1) does not require

a juvenile court to expressly discuss each of the best-interest factors in R.C.

2151.414(D)(1)(a) through (e). Consideration is all the statute requires.” In re A.M.,

166 Ohio St.3d 127, 2020-Ohio-5102, 184 N.E.3d 1, ¶ 31.

              Upon careful review of the entire record, including the court’s findings

as outlined above, we do not find that the juvenile court abused its discretion in

determining that permanent custody was in the children’s best interest.

              R.C. 2151.414(D)(1)(a) relates to the interaction and interrelationship

of the child with various significant individuals in the children’s life, including

parents, siblings, relatives, and foster caregivers. There was testimony that the

children were bonded with their Mother, but this bond was more of a “parent-friend”

bond rather than a “parent-child” bond. This court has previously noted, ‘“[T]he

mere existence of a good relationship is insufficient. Overall, we are concerned with

the best interest of the child, not the mere existence of a relationship.’” In re K.M.,

8th Dist. Cuyahoga No. 95374, 2011-Ohio-349, ¶ 23, quoting In re R.N., 8th Dist.

Cuyahoga No. 83121, 2004-Ohio-2560.
              Further, “[a] child’s best interests require permanency and a safe and

secure environment.” In re Holyak, 8th Dist. Cuyahoga No. 78890, 2001 Ohio App.

LEXIS 3105 (July 12, 2001). While in Mother’s home, the children had been exposed

to risks to their safety, including contact with sex offenders and perpetrators of

domestic violence. While Mother argues that she should not be held responsible for

the crimes of others, she is responsible for the people to whom her children are

exposed.

              The record demonstrates that Mac.J., T.J., and I.W. had been placed

in foster homes. There was testimony that their basic and special needs were being

met and that they were comfortable with their foster families. T.W. had been AWOL

until the day prior to trial. There was evidence that she had been with Mother at

times during the AWOL period, but Mother continually failed to advise the agency

of T.W.’s whereabouts until the day before trial.

              Under R.C. 2151.414(D)(1)(b), the juvenile court was to consider the

children’s wishes as expressed directly or through their GAL. The GAL stated in his

report that Mother had missed many visits with the children over the three months

prior to trial, that she had major mental health issues, and that she had been very

uncooperative with the agency.

              The GAL stated that I.W. had expressed a desire to return to Mother

and that he had a sense that T.W. did as well. The GAL further noted that T.J. and

Mac.J. were not sufficiently mature to express their wishes in this regard. “The

juvenile court properly considers the GAL’s recommendation on the permanent-
custody motion as part of the R.C. 2151.414(D)(1)(b) analysis where the children are

too young to express their wishes.” In re B/K Children, 1st Dist. Hamilton No. C-

190681, 2020-Ohio-1095, ¶ 45.

              The GAL ultimately recommended permanent custody of all of the

children to CCDCFS.

              R.C. 2151.414(D)(1)(c) relates to the child’s custodial history. There is

no dispute that, at the time of trial, the children had been in the custody of the agency

for twelve or more months of the previous twenty-two-month period.

              R.C. 2151.414(D)(1)(d) concerns the child’s need for a legally secure

placement and whether that can be achieved without a grant of permanent custody.

The trial court in this case found that the children cannot be placed with one of their

parents within a reasonable time or should not be placed with either parent.

Specifically, the trial court made findings under R.C. 2151.414(E) including Mother’s

failure to remedy the problems that caused the children to be placed outside the

home and her lack of commitment. “‘Once a court determines, by clear and

convincing evidence, that one of the enumerated factors exists, the court must enter

a finding that the child cannot or should not be placed with either of his parents

within a reasonable time.’” In re R.A., 8th Dist. Cuyahoga No. 110541, 2021-Ohio-

4126, ¶ 43, quoting In re Glenn, 139 Ohio App.3d 105, 113, 742 N.E.2d 1210 (8th

Dist.2000).

              Under R.C. 2151.414(D)(1)(e), the juvenile court was to consider

whether any of the factors in divisions (E)(7) to (11) of R.C. 2151.414 applied in
relation to Mother and the child. None of these factors appear to have been

applicable to this matter, and Mother does not argue otherwise.

              The juvenile court’s findings were all supported by the testimony

presented at trial. Moreover, the court was guided by the recommendation of the

GAL, who spoke on behalf of the younger children, and recommended that it was in

the best interest of all four children to grant the agency permanent custody. The

juvenile court did not abuse its discretion in finding that permanent custody was in

the best interest of the children.

                                     III. Conclusion

              After thoroughly reviewing the entire record, we affirm the juvenile

court’s judgment granting permanent custody of the children to CCDCFS. The

juvenile court’s judgment was not against the manifest weight of the evidence, and

Mother’s sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
MARY J. BOYLE, J., CONCUR